IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JANET RUTH HILLER,                                        No. 82380
                                  Appellant,
                                    VS.

                 THE STATE OF NEVADA,                                          FILED
                                  Respondent.
                                                                               AUG 1 9 2021
                                                                                ELIZABET A. BROWN
                                                                             CLERKOF PR COU5I...-..„
                                                                            BY.
                                      ORDER DISMISSING APPEAL                      DEPUTY CLERK



                             This is an appeal from a district court order denying a
                 postconviction petition for a writ of habeas corpus. Eighth Judicial District
                 Court, Clark County; Cristina D. Silva, Judge.
                             The parties have filed a stipulation to withdraw this appeal.
                 Within the stipulation, counsel for appellant advises this court that he has
                 informed appellant of the legal effects and consequences of voluntarily
                 withdrawing this appeal, including that appellant cannot hereafter seek to
                 reinstate this appeal, and that any issues that were or could have been
                 brought in this appeal are forever waived. Having been so informed,
                 appellant consents to a voluntary dismissal of this appeal. Cause
                 appearing, we
                             ORDER this appeal DISMISSED.



                                                                      J.
                                          Cadish


                                                                                          J.
                                                            Herndon

SUPREME COURT
     OF
   NEVADA


tul I947A 401.                                                                 z
                       cc:   Hon. Cristina D. Silva, District Judge
                             Federal Public Defender/Las Vegas
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(()) I947A    ,A5arD
                                                            2